

117 S1078 IS: Building U.S. Infrastructure by Leveraging Demands for Skills 
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1078IN THE SENATE OF THE UNITED STATESApril 13, 2021Mr. Kaine (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require the Secretary of Labor to award grants for promoting industry or sector partnerships to encourage industry growth and competitiveness and to improve worker training, retention, and advancement as part of an infrastructure investment.1.Short titleThis Act may be cited as the Building U.S. Infrastructure by Leveraging Demands for Skills  or the BUILDS Act.2.PurposeThe purpose of this Act is to promote industry or sector partnerships that engage in collaborative planning, resource alignment, and training efforts across multiple businesses, for a range of workers employed or potentially employed by infrastructure industries, in order to encourage industry growth and competitiveness and to improve worker training, retention, and advancement.3.DefinitionsIn this Act:(1)Career and technical education; career guidance and academic counselingThe terms career and technical education and career guidance and academic counseling have the meanings given such terms in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(2)Career pathway; economic development agencyThe terms career pathway and economic development agency have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(3)Eligible partnershipThe term eligible partnership means a partnership that is an industry or sector partnership, or, with respect to an implementation grant, a partnership that is in the process of establishing an industry or sector partnership.(4)Implementation grantThe term implementation grant, with respect to a grant under this Act, means a grant described in section 4(b)(1)(A).(5)Individual with a barrier to employment; industry or sector partnership; local board; recognized postsecondary credentialThe terms individual with a barrier to employment, industry or sector partnership, local board, and recognized postsecondary credential have the meanings given such terms in section 3 of the Workforce Innovation and Opportunity Act.(6)Registered apprenticeship programThe term registered apprenticeship program has the meaning given such term in section 171 of such Act (29 U.S.C. 3226).(7)Renewal grantThe term “renewal grant”, with respect to a grant under this Act, means a grant described in section 4(b)(1)(B).(8)Secondary schoolThe term secondary school has the meaning given such term in section 3 of the Workforce Innovation and Opportunity Act.(9)SecretaryThe term Secretary means the Secretary of Labor.(10)State; state boardThe terms State and State board have the meanings given such terms in section 3 of such Act.(11)Targeted infrastructure industryThe term targeted infrastructure industry means an industry, including transportation (including surface, transit, maritime, aviation, or railway transportation), construction, energy, information technology, or utilities industries, that the eligible partnership identifies in accordance with section 5(c) to be served by a grant under this Act.(12)Work-based learning program(A)In generalThe term work-based learning program means a program (which may be a registered apprenticeship program) that provides workers with paid work experience and corresponding approved classroom instruction, delivered in an employment relationship that both the employer and worker intend to lead to continuing employment after the program ends.(B)Paid work experienceIn subparagraph (A), the term paid work experience includes training by an employer that is provided to a paid employee while engaged in productive work in a job that provides knowledge or skills essential to the full and adequate performance of the job.4.Grants authorized(a)In generalThe Secretary, in consultation with the Secretary of Transportation, the Secretary of Energy, the Secretary of Commerce, the Secretary of Education, the Administrator of the Environmental Protection Agency, and the Chief of Engineers and Commanding General of the Army Corps of Engineers, shall award, on a competitive basis, grants to eligible partnerships to plan and implement activities described in section 6 to achieve the strategic objectives described in section 5(d) with respect to a targeted infrastructure industry.(b)Grants(1)Types of grantsA grant awarded under this Act may be in the form of—(A)an implementation grant, for eligible partnerships seeking an initial grant under this Act; or(B)a renewal grant for eligible partnerships that have already received an implementation grant under this Act.(2)DurationEach grant awarded under this Act shall be for a period not to exceed 3 years.(3)AmountThe amount of a grant awarded under this Act may not exceed—(A)for an implementation grant, $2,500,000; and(B)for a renewal grant, $1,500,000.(c)Award basis(1)Geographic diversityThe Secretary shall award grants under this Act in a manner that ensures geographic diversity in the areas in which activities will be carried out under the grants.(2)Priority for renewal grantsIn awarding renewal grants under this Act, the Secretary shall give priority to eligible partnerships that—(A)demonstrate long-term sustainability of an industry or sector partnership;(B)demonstrate success in improving access to and retention in work-based learning programs for individuals with barriers to employment and those underrepresented in the infrastructure industry; and(C)agree to provide a non-Federal share of the cost of the activities that will be carried out under the grant.5.Application process(a)In generalAn eligible partnership desiring a grant under this Act shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including the contents described in subsection (b).(b)ContentsAn application submitted under this Act shall contain, at a minimum—(1)a description of the eligible partnership, evidence of the eligible partnership's capacity to carry out activities to achieve the strategic objectives described in subsection (d), and the expected participation and responsibilities of each of the partners included in the eligible partnership;(2)a description of the targeted infrastructure industry served by the grant and a description of how such industry was identified in accordance with subsection (c);(3)a description of the workers that will be targeted or recruited by the eligible partnership, including an analysis of the existing labor market, a description of potential barriers to employment for targeted workers, and a description of strategies that will be employed to help workers overcome such barriers;(4)a description of the federally, State, or locally funded infrastructure projects on which the eligible partnership anticipates engaging partners;(5)a description of the strategic objectives described in subsection (d) that the eligible partnership intends to achieve concerning the targeted infrastructure industry;(6)a description of the credentials that the eligible partnership proposes to use or develop as a performance measure to assess the degree to which the eligible partnership has achieved such strategic objectives, which such credentials—(A)shall be nationally portable;(B)shall be recognized postsecondary credentials or, if not available for the industry, other credentials determined by the Secretary to be appropriate;(C)shall be related to the targeted infrastructure industry that the eligible partnership proposes to support; and(D)may be credentials for a registered apprenticeship program;(7)a description of the manner in which the eligible partnership intends to make sustainable progress towards achieving such strategic objectives;(8)performance measures for measuring progress towards achieving such strategic objectives;(9)a description of the Federal and non-Federal resources, available under provisions of law other than this Act, that will be leveraged in support of the partnerships and activities under this Act; and(10)a timeline for progress towards achieving such strategic objectives.(c)Targeted infrastructure industryEach grant under this Act shall serve a targeted infrastructure industry that is identified by the eligible partnership through working with businesses, industry associations and organizations, labor organizations, State boards, local boards, economic development agencies, and other organizations that the eligible partnership determines necessary.(d)Strategic objectivesThe activities to be carried out under each grant awarded under this Act shall be designed to achieve strategic objectives that include the following:(1)Recruiting key stakeholders in the targeted infrastructure industry, such as multiple businesses, labor organizations, local boards, and education and training providers (including providers of career and technical education) and regularly convening the stakeholders in a collaborative structure that supports the sharing of information, ideas, and challenges common to the targeted infrastructure industry.(2)Supporting the training needs of multiple businesses in the targeted infrastructure industry, including needs—(A)for skills critical to competitiveness and innovation in the industry;(B)of the registered apprenticeship programs or other work-based learning programs supported by the grant; and(C)related to integrating career pathways.(3)Facilitating actions that lead to economies of scale by aggregating training and education needs of multiple businesses.(4)Helping postsecondary educational institutions, training institutions, sponsors of registered apprenticeship programs, and all other providers of career and technical education and training programs receiving assistance under this Act, align curricula, entrance requirements, and programs to the targeted infrastructure industry needs and the credentials described in subsection (b)(6), particularly for higher skill, high-priority occupations related to the targeted infrastructure industry.(5)Providing information on the grant activities to the State agency carrying out the State program under the Wagner-Peyser Act (29 U.S.C. 49 et seq.), including staff of the agency that provide services under such Act, to enable the agency to inform recipients of unemployment compensation of the employment and training opportunities that may be offered through the grant activities.(6)Helping partner businesses in industry or sector partnerships to attract and retain workers from a diverse jobseeker base, including individuals with barriers to employment and those underrepresented in the industry or sector, by identifying any such barriers through analysis of the labor market and implementing strategies to help such workers overcome such barriers.(7)Expanding the number of individuals with a barrier to employment who have access to training and education opportunities that are aligned with business needs and providing those individuals with supports necessary to address the barrier to their employment.6.Activities(a)In generalAn eligible partnership receiving a grant under this Act shall—(1)designate an entity in the eligible partnership as the fiscal agent for the grant funds; and(2)carry out activities described in subsections (b) (as applicable), (c), and (d) to achieve the strategic objectives identified in the eligible partnership's application under section 5(b)(5), in a manner that integrates services and funding sources to ensure effectiveness of the activities and that uses the grant funds efficiently.(b)Planning activitiesAn eligible partnership receiving an implementation grant under this Act shall use not more than $250,000 of the grant funds to carry out planning activities during the first year of the grant period. Such activities may include—(1)establishing the industry or sector partnership;(2)convening key stakeholders as identified in the application process;(3)conducting outreach to local businesses and business associations;(4)conducting an evaluation of workforce needs in the local area; or(5)recruiting individuals with barriers to employment.(c)Business engagementAn eligible partnership receiving a grant under this Act shall use the grant funds to provide services to engage businesses in efforts to achieve the strategic objectives identified in the eligible partnership's application under section 5(b)(5). Such services may include assisting businesses—(1)in navigating the registration process for a sponsor of a registered apprenticeship program;(2)by connecting the business with an education provider, including a provider of career and technical education, to develop classroom instruction to complement on-the-job learning;(3)in developing the curriculum design of a work-based learning program;(4)in employing workers participating in a work-based learning program for a transitional period before a business hires the worker for full-time employment of not less than 30 hours a week;(5)in providing training to managers and front-line workers to serve as trainers or mentors to workers participating in a work-based learning program;(6)in providing career awareness activities, such as career guidance and academic counseling; and(7)in recruiting, for participation in a work-based learning program, individuals eligible to receive additional workforce or human services, including—(A)individuals participating in programs under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.), and the amendments made by such Act, including to the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.);(B)recipients of assistance through the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);(C)recipients of assistance through the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.); or(D)any other individuals with a barrier to employment.(d)Support servicesAn eligible partnership receiving a grant under this Act shall use the grant funds to provide services to support the success and retention of individuals described in subsection (c)(7) who are participating in a work-based learning program for a period of not less than 12 months. Such services may include the following:(1)Pre-employment servicesServices, provided in a pre-employment stage of the program, to expand access to a work-based learning program for individuals described in subsection (c)(7). Such services may include—(A)skills training;(B)career and technical education or adult basic education;(C)initial skills assessments;(D)providing work attire, necessary tools for a work site, and other required items necessary to start employment;(E)wrap-around services, such as child care and transportation; and(F)job placement assistance.(2)Early employment servicesServices provided to individuals described in subsection (c)(7) who are participating in a work-based learning program during their first 6 months of employment through such program to assure the individuals succeed in the program. Such services may include—(A)ongoing case management and support services, including the services provided in the pre-employment stage described in paragraph (1);(B)continued skills training, including career and technical education conducted in collaboration with employers of such individuals;(C)additional mentorship and retention supports for such individuals;(D)targeted training for frontline managers, journey-level workers working with such individuals (such as mentors), and human resource representatives within the business where such individuals are placed; and(E)wages and benefits for a period of not more than 6 months, during which the eligible partnership shall serve as the employer of record of such individuals.(3)Employment servicesServices to ensure the individuals described in paragraph (2) maintain employment in the work-based learning program for at least 12 months. The services shall include support necessary to complete the work-based learning program, such as continuation of mentoring and support services provided under paragraph (2).(e)Evaluation and progress reports(1)In generalNot later than 1 year after receiving a grant under this Act, and annually thereafter, the eligible partnership receiving the grant shall submit a report to the Secretary and the Governor of the State that the eligible partnership serves, that—(A)describes the activities funded by the grant;(B)evaluates the progress the eligible partnership has made towards achieving the strategic objectives identified under section 5(b)(5); and(C)evaluates the progress of the eligible partnership based on each of the indicators of performance described in paragraph (2)(A), as disaggregated in accordance with paragraph (2)(C).(2)Indicators of performance(A)In generalFor purposes of paragraph (1)(C), the indicators of performance described in this subparagraph are each of the following:(i)The percentage of individuals participating in a work-based learning program supported by the grant who are in unsubsidized employment during the second quarter after exit from participating in such program.(ii)The percentage of individuals participating in a work-based learning program supported by the grant who are in unsubsidized employment during the fourth quarter after exit from participating in such program.(iii)The median earnings of individuals participating in a work-based learning program supported by the grant who are in unsubsidized employment during the second quarter after exit from participating in such program.(iv)The percentage of individuals participating in a work-based learning program supported by the grant who obtain a recognized postsecondary credential, or a secondary school diploma or its recognized equivalent (subject to subparagraph (B)), during such participation in such program or within 1 year after exit from participating in such program.(v)The percentage of individuals participating in a work-based learning program supported by the grant who, during a program year, are in an education or training program that leads to a recognized postsecondary credential or employment and who are achieving measurable skill gains toward such a credential or employment.(B)Indicator relating to credentialFor purposes of subparagraph (A)(iv), individuals participating in a work-based learning program supported by the grant who obtain a secondary school diploma or its recognized equivalent shall be included in the percentage counted as meeting the criterion under such subparagraph only if such individuals, in addition to obtaining such diploma or its recognized equivalent, have obtained or retained employment or are in an education or training program leading to a recognized postsecondary credential not later than 1 year after exit from the work-based learning program supported by the grant.(C)DisaggregationThe indicators of performance under paragraph (1)(C) shall be disaggregated by—(i)each population specified in subparagraphs (A) through (N) of section 3(24) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(24)); and(ii)race, ethnicity, sex, and age.(f)Administrative costsAn eligible partnership may use not more than 5 percent of the funds awarded through a grant under this Act for administrative expenses in carrying out this section.7.Administration by the Secretary(a)In generalThe Secretary may use not more than 10 percent of the amount appropriated under section 8 for each fiscal year for administrative expenses to carry out this Act, including the expenses of providing the technical assistance and oversight activities under subsection (b).(b)Technical assistance; oversightThe Secretary shall provide technical assistance and oversight to assist the eligible partnerships in applying for and administering grants awarded under this Act.8.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.